SCOTT, J., pro tem.
Plaintiff owned a tract of land fronting on Flower, Thirty-eighth and Hope Streets in the City of Los Angeles, at a point where Flower merges with Figueroa Street. A pedestrian subway tunnel was built by defendant city from a point in front of plaintiff’s land on Flower Street across Figueroa Street (a 100-foot boulevard) so as to afford safe and readier access to the' Exposition Park and Olympic Stadium on the other side. The approach to the subway is an open cut and stairway 18 feet long paralleling the street at a distance of 7 feet, partly surrounded by an iron rail 2 feet and 10 inches high. It is *30located in the 15-foot strip between the curb and property line at the southwest corner of plaintiff’s property. Frontage on that street is zoned for business. This suit was brought to recover damages caused to plaintiff by reason of the said improvement, and the trial court made an award of $2,000.  Defendant appeals, asserting that the work was done by it in the exercise of its police powers and is not compensable.
The right to compensation under the facts is clear, from the case of McCandless v. City of Los Angeles, 214 Cal. 67 [4 Pac. (2d) 139], and the question as to the amount of the award is one of fact for the trial court. Its finding on that subject is well supported by the evidence.
Judgment affirmed.
Stephens, P. J., and Crail, J., concurred.
A petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on June 3, 1935.